Citation Nr: 0207227	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic lung 
disability, to include pulmonary emphysema.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the New Philippine Scouts 
from April 1946 to May 1947.  This appeal comes to the Board 
of Veterans' Appeals (Board) from a September 2000 decision 
of the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) which determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
service connection for pulmonary emphysema.  

The veteran appealed the RO determination and in a September 
2001 decision, the Board reopened the veteran's claim and 
remanded it for due process considerations and additional 
evidentiary development.  The RO has complied with the 
Board's remand instructions and the matter is now ready for 
final appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A chronic lung disability, including pulmonary emphysema, was 
not shown in service or for decades thereafter and the 
probative evidence of record establishes that the current 
pulmonary emphysema is causally related to the veteran's 
prolonged smoking history and not to his active service, any 
incident occurring therein, or any service-connected 
disability.  


CONCLUSION OF LAW

The veteran's chronic lung disability was not incurred in or 
aggravated by service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (West Supp. 2001).  VCAA also requires VA 
to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's decision and remand.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records.  He was also afforded two 
VA medical examinations, most recently in November 2001.  At 
that examination, the examiner rendered a considered medical 
opinion regarding the pertinent issue in this matter.  Based 
on the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that he was 
treated for malaria and a contusion of the left shoulder.  
These records contain no notation of a chronic lung 
disability, including pulmonary emphysema.  In fact, during 
several examinations in service, his lungs were consistently 
clear to percussion and auscultation, with no rales.  In 
addition, the service medical records contain no notations of 
tobacco use or addiction.  At his April 1947 service 
separation medical examination, the veteran's lungs and 
cardiovascular system were normal on clinical evaluation.  In 
addition, a chest X-ray was negative.  

In August 1994, the veteran filed a claim of service 
connection for residuals of a shoulder injury.  His 
application was silent for any mention of a lung disability, 
including pulmonary emphysema.  

In October 1994, in connection with his claim of service 
connection for residuals of a shoulder injury, the veteran 
underwent VA medical examination.  In addition to his 
shoulder symptoms, the veteran had several other complaints, 
including difficulty breathing.  X-ray examination of the 
chest revealed minimal bilateral apical infiltrates, etiology 
and activity undetermined.  Also noted was mild bilateral 
perihilar bronchitis, pulmonary emphysema, and atheromatous 
aorta.  After examining the veteran, the diagnoses included 
pulmonary emphysema.  

By October 1994 decision, the RO denied service connection 
for, inter alia, pulmonary emphysema, finding that the record 
contained no competent evidence demonstrating a relationship 
between his current condition, and any injury or disease he 
suffered in service.  Nonetheless, service connection for 
malaria was granted at that time.  

In July 2000, the veteran submitted a claim of service 
connection for a pulmonary disability.  In support of his 
claim, he submitted a July 2000 X-ray report showing findings 
of bilateral pulmonary emphysema.  In a July 2001 statement, 
the veteran indicated that he had suffered continually from 
lung problems during and since his active military service.  

In November 2001, the veteran again underwent VA medical 
examination at which he reported that he had a history of a 
cough, chest pain, and shortness of breath.  He indicated 
that he began smoking at the age of 21 and had smoked since 
that time.  Based on the history, physical examination and 
diagnostic tests conducted, the examiner's diagnoses included 
chronic bronchitis, restrictive ventilatory defect, and 
apical infiltrates.  The examiner indicated that the 
veteran's bronchitis and any emphysema were the result of the 
veteran's prolonged smoking history.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case as to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis  

The veteran has claimed entitlement to service connection for 
a pulmonary disability.  He claims that such disability 
developed during his active service, as he remembers having 
difficulty breathing in service and continuously thereafter.  

As noted above, however, the veteran's service medical 
records are entirely negative for any complaint or finding of 
a chronic lung disability, including pulmonary emphysema.  In 
fact, his lungs were consistently clear during service and at 
the time of his service separation medical examination, his 
lungs were normal on clinical evaluation and a chest X-ray 
was negative.  

Likewise, the Board observes that the record is silent for a 
chronic lung disability for many years after the veteran's 
separation from active service.  The first notation of a lung 
disability is not until October 1994, approximately 47 years 
after his separation from active service.  It is noted that 
the veteran was given the opportunity to submit or identify 
records of his post-service treatment for a lung disability, 
but failed to do so.  Thus, the record remains devoid of 
contemporaneous lay or medical evidence of a chronic lung 
disability dated prior to October 1994.

The Board has considered the veteran's recent assertions to 
the effect that he experienced difficulty breathing in 
service and continuously thereafter.  However, the Board 
finds that the contemporaneous medical record showing normal 
lungs at service discharge and the negative clinical and 
documentary evidence for 47 years thereafter are far more 
probative than the recent recollections of the veteran of 
events which occurred decades previously.  

Although the record contains no indication of a chronic lung 
disability in service or for decades thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

However, the record contains no probative evidence of a 
causal relationship between the veteran's current pulmonary 
emphysema and his military service, any incident therein, or 
any service-connected disability.  With all due respect for 
the sincerity of the veteran's assertions regarding the 
etiology of his current lung disability, the Board must 
assign it little probative weight as there is no indication 
of record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In contrast, the Board assigns great probative 
weight to the medical evidence of record (namely the November 
2001 VA medical opinion) which indicates that the veteran's 
current lung disability is due to his prolonged smoking 
history, not as a result of his active service, any incident 
which occurred therein, or due to any service-connected 
disability.  Id. at 494-495.  

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  However, the Board 
finds that this statute avails veteran little in this case as 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Finally, the Board notes that the veteran has recently argued 
that service connection for pulmonary emphysema should be 
granted as he began to smoke in service due to the stress and 
tension he felt at the time.  (See May 2002 letter.)  In that 
regard, the Board notes that under applicable criteria, if 
competent medical evidence establishes that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, then service connection may be 
established on a direct basis under 38 U.S.C.A. §§ 1110 and 
1131.  Where the competent medical evidence does not support 
a direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  Davis v. West, 13 Vet. App. 178, 183 (1999); VA 
O.G.C. Prec. Op. No. 19-97, 62 Fed. Reg. 37,954 (1997).

In this case, service connection on a direct basis is 
obviously not warranted, as the medical evidence attributes 
the veteran's current lung disorder to his "prolonged" 
smoking history, not his in-service smoking alone.  (See 
November 2002 VA medical examination report.)  Likewise, 
service connection on a secondary basis is not warranted, as 
the record contains no clinical data to substantiate nicotine 
dependence in service, or even the use of tobacco in service.  

Although the veteran has alleged that he started smoking in 
service, even if ultimately shown to be true, such an 
allegation is not tantamount to concluding that he became 
addicted to nicotine while in the military, which is an 
essential element of the claim.  VA O.G.C. Prec. Op. No. 19-
97, supra.  The question of whether the veteran became 
chemically dependent on nicotine while in service is a 
medical issue.  Id.  As a layperson, the veteran does not 
have the medical expertise or training to diagnose a medical 
condition such as nicotine dependence or, equally 
significant, to indicate that it originated in service and 
link it to the later development of emphysema.  Espiritu, 
supra.  

Thus, in the absence of probative evidence of a chronic lung 
disability in service or for many years thereafter, and 
absent probative evidence of a causal relationship between 
the veteran's current pulmonary emphysema and his active 
service, any incident therein, or any service connected 
disability, the Board concludes that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001).  

ORDER

Entitlement to service connection for chronic lung 
disability, including pulmonary emphysema is denied.  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

